Name: Commission Regulation (EC) No 1414/98 of 2 July 1998 amending Regulation (EC) No 1960/95 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts and Regulation (EC) No 2309/95 establishing transitional measures for the import of grape juice and must from Cyprus
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  foodstuff;  plant product;  prices
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 189/4 3. 7. 98 COMMISSION REGULATION (EC) No 1414/98 of 2 July 1998 amending Regulation (EC) No 1960/95 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts and Regulation (EC) No 2309/95 establishing transitional measures for the import of grape juice and must from Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2), and in particular Articles 53(3) thereof, Whereas Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), as last amended by Regulation (EC) No 1161/97 (4), and in par- ticular Article 3(1) thereof; Whereas Commission Regulation (EC) No 1960/95 (5), as last amended by Regulation (EC) No 1289/97 (6), lays down transitional measures, valid until 30 June 1998 to facilitate the introduction of the arrangements for mon- itoring import prices for grape juice and must resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations; whereas that Regulation permits customs authorities to compare import prices with the entry prices given in the common customs tariff in order to determine the customs duties to be collected; Whereas Commission Regulation (EC) No 2309/95 (7), as last amended by Regulation (EC) No 1289/97, lays down transitional measures, valid until 30 June 1998 to facil- itate the introduction of the arrangements applicable to imports of grape juice and must from Cyprus resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations pending a long- term solution within the framework of the agreement creating an association between the European Com- munity and the Republic of Cyprus; Whereas the period for the adoption of transitional measures was extended until 30 June 1999 by Council Regulation (EC) No 1340/98 (8) extending the period for the adoption of the transitional measures required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations; whereas, pending the adoption of de- finitive measures, the transitional measures provided for in Regulations (EC) No 1960/95 and (EC) No 2309/95 should be extended until 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1960/95 is hereby amended as follows: 1. in Article 1, 30 June 1998 is replaced by 30 June 1999; 2. in Article 4, 30 June 1998 is replaced by 30 June 1999. Article 2 In Article 2 of Regulation (EC) No 2309/95, 30 June 1998 is replaced by 30 June 1999. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 292, 25. 10. 1997, p. 1. (3) OJ L 349, 31. 12. 1994, p. 105. (4) OJ L 169, 27. 6. 1997, p. 1. (5) OJ L 189, 10. 8. 1995, p. 16. (6) OJ L 175, 3. 7. 1997, p. 25. (7) OJ L 233, 30. 9. 1995, p. 54. (8) OJ L 184, 27. 6. 1998, p. 1. ¬ ¬EN Official Journal of the European Communities L 189/53. 7. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1998. For the Commission Franz FISCHLER Member of the Commission